

Exhibit 10.3


SECOND AMENDMENT TO
Restated Agreement dated July 24, 2009
between
Gen-Probe Incorporated
and
Grifols Diagnostic Solutions Inc.


This Second Amendment (the “Second Amendment”), effective January 15, 2015, to
the Restated Agreement dated July 24, 2009 and as amended on November 8, 2013
(collectively, the “Agreement”) is made by and between Gen-Probe Incorporated
(hereinafter, “Gen-Probe”), a Delaware corporation with a place of business at
10210 Genetic Center Drive, San Diego, CA 92121-4362, and Grifols Diagnostic
Solutions Inc. (hereinafter, “Grifols”), a Delaware corporation with a place of
business at 4560 Horton Street, Emeryville, CA 94608. Capitalized terms not
defined in this Second Amendment shall have the same meaning given them in the
Agreement.


RECITALS


WHEREAS, Novartis Vaccines and Diagnostics, Inc. (hereinafter, “Novartis V&D”)
and Gen-Probe entered into the Agreement relating to the development,
manufacture, marketing and distribution of products in the Blood Screening
Field;


WHEREAS, on November 10, 2013, Novartis V&D and Grifols entered into a
definitive agreement pursuant to which Novartis V&D agreed to sell, and Grifols
agreed to acquire, the blood transfusion diagnostics business unit of Novartis
V&D. The assets acquired by Grifols include, but are not limited to, nucleic
acid testing assays, software, instrumentation and equipment for blood
screening, as well as related patents, brands, licenses and royalties, together
with the antigen production facilities and global headquarter offices in
Emeryville, California, and commercial offices located in Switzerland and Hong
Kong; the foregoing transaction closed on January 9, 2014;


WHEREAS, the parties to the Agreement wish to have Grifols succeed to the rights
and responsibilities of Novartis V&D under the Agreement;


WHEREAS, Grifols wishes to pursue the nucleic acid testing business in Thailand,
to include a tender being offered, or which will imminently be offered, by the
Thai Red Cross (hereinafter, “TRC”);


WHEREAS, in preparation for Grifols’ response to the TRC Tender (as defined
below), the parties desire to set forth terms and conditions which shall
specifically govern the sale of Products in Thailand, including, without
limitation, pricing and the modified structure by which revenue is reported and
Gen-Probe is compensated;


WHEREAS, the parties hereto have come to an agreement regarding settlement of
potential warranty claims for the Procleix® Tigris® instrument, the Procleix®
Panther® instrument and the Reagent Preparation Incubator (“RPI”) for the years
2012 and 2013, and for future claims; and


WHEREAS, the parties hereto now desire to amend the Agreement to revise and
clarify their rights and obligations under the Agreement with respect to the
foregoing.

1
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants set forth in the Agreement, as amended, and in this Second Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Gen-Probe and Grifols agree as follows:






AGREEMENT


A.
Section 1.48 is hereby amended in its entirety to read as follows:



“1.48    “Territory” shall mean the entire world, subject to Section 3.1.9(g).”


B.
A new Section 1.57 is hereby added to the Agreement as follows:



“1.57    “Out-of-Box Failure” shall mean a Blood Screening Instrument, or a
component or module thereof, purchased from Gen-Probe hereunder, which, when
opened and installed or made ready for use at its final destination, fails to
operate in accordance with the applicable specifications for such Blood
Screening Instrument, or component or module thereof.”


C.
A new Section 3.1.9(g) is hereby added to the contract to read as follows:



“(g)    Sales to the Thai Red Cross (“TRC”). The TRC may tender with a mix of
pooling and Individual Donation Testing (IDT) and, therefore, the parties have
identified a price structure for both pooling in mini-pools of four (4) and IDT
as outlined in this Section 3.1.9(g).
    
(i)
Pricing of Procleix® Panther and Procleix® Ultrio Elite® for TRC in Pools. The
parties hereto contemplate that Grifols will offer the TRC the Procleix® Panther
Blood Screening Instrument and the Procleix® Ultrio® Elite Blood Screening Assay
(for screening blood in pools of 4 donation samples) under a Reagent Rental (as
defined in Section 6.1.2(b)(i)) program, for a total fee per donation (inclusive
of the Blood Screening Instrument, Blood Screening Assay, and related
maintenance and repair services) in local currency as set forth below (USD shown
for illustrative purposes only):



 
THB
USD
Assay
[ * ]
          [ * ]


Instrument
[ * ]
          [ * ]
Service
[ * ]
          [ * ]
Total
[ * ]
          [ * ]




2
Grifols/Gen-Probe – Amendment #2 to Restatement
[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.



--------------------------------------------------------------------------------





(ii)
To the extent that the total fee to the TRC per donation in connection with the
TRC Tender (as defined below) in mini-pools of four (4) is lower than [ * ],
Grifols shall bear the full responsibility for any such lower fee and
Gen-Probe’s compensation from Grifols relating to the TRC Tender in mini-pools
of four (4) shall be calculated as if the total fee per donation was equal to [
* ].



(iii)
Pricing of Procleix® Panther and Procleix® Ultrio Elite® for TRC in IDT. The
parties hereto contemplate that Grifols will offer the TRC the Procleix® Panther
Blood Screening Instrument and the Procleix® Ultrio® Elite Blood Screening Assay
(for screening blood in individual donation samples) under a Reagent Rental (as
defined in Section 6.1.2(b)(i)) program, for a total fee (inclusive of the Blood
Screening Instrument, Blood Screening Assay, and related maintenance and repair
services) in local currency as set forth below (USD shown for illustrative
purposes only):



 
THB
USD


Assay
[ * ]
[ * ]


Instrument
[ * ]
[ * ]


Service
[ * ]
[ * ]


Total
[ * ]
[ * ]



 
(iv)
To the extent that the total fee to the TRC per Blood Screening Assay unit in
connection with the TRC Tender in IDT is lower than [ * ], Grifols shall bear
the full responsibility for any such lower fee and Gen-Probe’s compensation from
Grifols relating to the TRC Tender in an IDT format shall be calculated as if
the total fee per Blood Screening Assay unit was equal to [ * ].



(v)
For the purpose of calculating Net Sales, the parties agree that the price
allocated to each of the assay, instrument rental and service set forth in
Sections 3.1.9(g)(i) and 3.1.9(g)(iii) are reasonable and that such prices shall
apply in the event that Grifols decides, in its sole discretion or at the
request of the TRC, to bid using one price for the assay, instrument rental and
service.



(vi)
Applicable Purchase Price. Notwithstanding anything to the contrary set forth in
this Section 3.1.9(g), Section 1.3.3 of this Agreement (relating to the minimum
Applicable Purchase Price) remains in full force and effect and the pricing
contemplated by this Section 3.1.9(g) for the TRC shall at all times be subject
to Section 1.3.3 of this Agreement. This Section 3.1.9


3
Grifols/Gen-Probe – Amendment #2 to Restatement
[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.



--------------------------------------------------------------------------------



(g) shall only become effective if Grifols is the prevailing party in a future
national tender expected to be offered by the TRC between the effective date of
the Second Amendment of this Agreement and the end of the 2016 calendar year
(hereinafter, collectively, the “TRC Tender”), and will apply as of the first
invoice Grifols issues to the TRC for the sale of Products in Thailand. Grifols,
or its Affiliate, as applicable, shall compensate Gen-Probe for the
aforementioned sale of Blood Screening Assays in accordance with Section 6.1 of
this Agreement as modified by this Section 3.1.9(g). Subject to Section 1.3.3 of
this Agreement, with respect to each Blood Screening Assay sold in Thailand to
the TRC pursuant to the TRC Tender, the “Applicable Purchase Price” shall mean,
on a per unit basis, the price calculated as follows (the “Applicable Purchase
Price for Thailand”):
[ * ] each such Blood Screening Assay
+
[ * ] each such Blood Screening Assay

For the avoidance of doubt, the parties acknowledge and agree that the
Applicable Purchase Price for Thailand only applies to the initial term of the
TRC Tender and, unless otherwise mutually agreed by the parties, the Applicable
Purchase Price shall revert to the standard formula set forth in the Agreement
without giving effect to the terms of this Section 3.1.9(g) for any renewal or
extension of the TRC Tender beyond the initial term of the TRC Tender.
(vii)
Summary of Final Agreement. In the event Grifols is awarded the TRC Tender, it
shall provide Gen-Probe with a written summary of the terms and conditions of
the final commercial agreement executed by Grifols and the TRC, at the first
Supervisory Board meeting scheduled following full execution of such final
agreement.





(viii)
Reporting. Grifols shall provide to Gen-Probe, within thirty (30) days after the
end of each calendar month during the Blood Screening Term, a written report
which shall (i) identify with specificity, on a Product-by-Product basis, the
gross sales of all Products sold by Grifols in Thailand, including, without
limitation, the number of Blood Screening Assays sold concurrently or in
connection with the placement of Blood Screening Instruments under a Reagent
Rental program; (ii) contain an accounting of the allowable deductions taken
pursuant to Section 6.1.2(d) and Section 6.4; and (iii) reconcile the total
revenues received regarding nucleic acid testing with the Products in Thailand,
and the revenues that Grifols reports to Gen-Probe each calendar month pursuant
to Section 6.4. Grifols shall provide to Gen-Probe, no later than thirty (30)
days following the end of each calendar year, an annual income statement that
pertains to the nucleic acid testing business in Thailand.






4
Grifols/Gen-Probe – Amendment #2 to Restatement
[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.



--------------------------------------------------------------------------------



(ix)
Services. In accordance with Section 3.1.9(c), Grifols shall establish direct
service and support personnel to support the TRC business. Product sales and
related maintenance and repair services to be rendered in Thailand shall be
solely and directly performed by Grifols (or its local Affiliate), and will not
involve the use of third party distributors, service companies or agents.”






5
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------



D.
Section 5.7 is hereby amended in its entirety to read as follows:



“5.7    Warranty.


5.7.1    Blood Screening Instruments. Except as otherwise set forth in
Section 5.7.4 below, Gen-Probe warrants to Grifols that all the Blood Screening
Instruments delivered to Grifols pursuant to this Agreement shall conform to the
applicable specifications, shall be free from defects in material and
workmanship, and shall be manufactured in compliance with applicable laws and
regulations. Except as otherwise set forth in Section 5.7.4 below, the foregoing
warranties with respect to Blood Screening Instruments shall apply until the
earlier to occur of (a) eighteen (18) months from the date of shipment of the
Blood Screening Instrument from Gen-Probe to Grifols (or Grifols’ designee) or
(b) twelve months following installation of the Blood Screening Instrument at
Grifols’ Customer location.


5.7.2    Blood Screening Assays. Gen-Probe warrants to Grifols that all the
Blood Screening Assays delivered to Grifols pursuant to this Agreement shall
conform to the applicable specifications, shall be free from defects in material
and workmanship, and shall be manufactured in compliance with applicable laws
and regulations. The foregoing warranties with respect to Blood Screening Assays
shall apply until the expiration date of each such Blood Screening Assay.


5.7.3    Out-of-Box Failure Reporting. Grifols acknowledges that certain Blood
Screening Instruments are manufactured for Gen-Probe by subcontract
manufacturers and that Gen-Probe has represented that it is entitled to submit
certain warranty claims to such subcontract manufacturers pursuant to the terms
of the agreements between Gen-Probe and such subcontract manufacturers. To
facilitate Gen-Probe’s efforts to maximize recoveries for warranty claims that
may be submitted to such subcontract manufacturers, Grifols commits to reporting
at least ninety percent (90%) of all module failures and Out-of-Box Failures to
Gen-Probe each calendar quarter on a timely basis and pursuant to a warranty
recovery process mutually agreed to by Gen-Probe and Grifols.


5.7.4    Pass-Through Warranty. Notwithstanding anything to the contrary set
forth elsewhere in this Agreement, to the extent a Blood Screening Instrument is
manufactured by a subcontract manufacturer(s), in whole or in part, and such
subcontract manufacturer(s) provide(s) a warranty on the Blood Screening
Instrument, in whole or in part, Gen-Probe shall not provide Grifols any
warranty on any such Blood Screening Instruments manufactured by a subcontract
manufacturer(s) (or any applicable part(s) thereof) other than the warranty(ies)
offered by such subcontract manufacturer(s). Gen-Probe agrees to provide
warranty information (including, without limitation, information on the process
for submitting warranty claims, warranty claim requirements, list of applicable
Blood Screening Instrument parts and their warranty periods) to Grifols on any
and all Blood Screening Instruments (or any applicable parts(s) thereof)
manufactured by a subcontract manufacturer upon Grifols’ request.
Notwithstanding anything to the contrary contained in this Agreement, such
warranty information as updated from time to time by any subcontract
manufacturer(s) shall be (a) provided by Gen-Probe to Grifols so that Grifols
has notice of such updates, and (b) automatically made a part of this Agreement
as if fully set forth herein and incorporated by reference without the necessity
of an amendment therewith. Except as otherwise set forth in Section 5.4.2(c) of
this Agreement with respect to certain Spare Parts, and to the extent that
Grifols and Gen-Probe have mutually agreed that Gen-Probe shall be

6
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------



the sole provider to Grifols of certain Blood Screening Instruments (or any
applicable part(s) thereof) or Spare Parts, Gen-Probe shall be the sole
authorized party to process returns or credits relating to warranties for such
Blood Screening Instruments (or any applicable part(s) thereof) and Spare Parts
that are manufactured by a subcontract manufacturer. As of the effective date of
this Second Amendment, Grifols acknowledges that Gen-Probe is the sole provider
to Grifols of Tigris Instruments, Panther Instruments and Spare Parts for the
Panther Instrument and, accordingly, Gen-Probe is the sole authorized party to
process returns or credits relating to warranties for Tigris Instruments,
Panther Instruments and Spare Parts for the Panther Instrument.


5.7.5    LIMITATION OF LIABILITY. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, GEN-PROBE MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PRODUCTS. GEN-PROBE DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.


5.7.6    Complaint Resolution. The parties agree that prompt investigation is
required of any complaint concerning product quality, in order to minimize
product scrap and provide optimal customer service. The parties shall use best
efforts to respond promptly to any complaint that potentially implicates product
quality, in accordance with the September 19, 2013 Quality Agreement for
Alliance Partnership and the parties’ “Complaint Handling Plan.”




E.
Section 6.3 is hereby amended in its entirety to read as follows:



“6.3    Invoicing.


(a)
Upon shipment of the Products to Grifols, Gen-Probe shall submit invoices
therefor indicating the applicable Transfer Price to Grifols, as set forth
below:



By Regular Mail:
Grifols Diagnostic Solutions Inc.
Attention: Accounts Payable
2410 Lillyvale Avenue
Los Angeles, California 90032






Invoicing by Electronic Mail:


Gen-Probe may also send electronic invoices to FSSC_GDSAP@Grifols.com
(or such address as Grifols may provide to Gen-Probe under separate cover).
**On the subject line of the email note the following information in the
specific order listed as follows:
(i)
Gen-Probe’s name

(ii)
Invoice Number


7
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------



(iii)
Invoice Date

(iv)
PO Number”



F.
Novartis’ notice address in Section 12.1 (“Notices”) is hereby deleted, and
replaced by the following:



“If to Grifols:    Grifols Diagnostic Solutions Inc.
Attention: President
4560 Horton Street
Emeryville, CA 94608


Carbon copy to:


Grifols Diagnostic Solutions Inc.
Attention: Assistant General Counsel
4560 Horton Street
Emeryville, CA 94608”


The remainder of Section 12.1 shall remain unmodified.


G.
Settlement of Warranty Claims for Procleix® Tigris® instrument, Procleix®
Panther® instrument and RPI. Notwithstanding anything to the contrary in the
Agreement, past and future potential warranty claims with regard to the
Procleix® Tigris® instrument, the Procleix® Panther® instrument and the RPI are
hereby resolved as follows:



1.
In settlement of potential warranty claims for the Procleix® Tigris® instrument
for the years 2012 and 2013, Gen-Probe shall issue a credit to Grifols in the
total amount of Four Hundred Three Thousand Six Hundred Twenty-Nine Dollars
($403,629); One Hundred Sixty Eight Thousand Two Hundred Twenty Dollars
($168,220) of the total amount accounts for settlement of claims from the year
2012, and Two Hundred Thirty Five Thousand Four Hundred Nine Dollars ($235,409)
of the total amount accounts for settlement of claims from the year 2013.



2.
In settlement of potential warranty claims for the Procleix® Panther® instrument
for the years 2012 and 2013, Gen-Probe shall issue a credit to Grifols in the
total amount of One Hundred Ninety Thousand Four Hundred Fifty One Dollars
($190,451).



3.
In settlement of potential warranty claims for the RPI for the years 2012 and
2013, Gen-Probe shall issue a credit to Grifols in the total amount of Sixty-One
Thousand Five Hundred Thirty-Nine Dollars ($61,539).



4.
In lieu of any liability for warranty claims relating to the Tigris Instrument
and/or the Panther Instrument pursuant to Section 5.7 of the Agreement for
calendar year 2014 and thereafter, Gen-Probe has agreed to provide Grifols with
a one-time per instrument credit at the time each such Tigris Instrument or
Panther Instrument, as the case may be, is installed at a Customer site. The per
instrument credit for the calendar year 2014 is (i) $5,500 for each Tigris
Instrument installed at a Customer site and (ii) $5,000 for each Panther
Instrument installed at a Customer site. Such instrument credits shall be
applied from time to time as a reduction to the payments made by Grifols to
Gen-Probe pursuant to Article 6 of the Agreement. For the avoidance of doubt,
Grifols acknowledges and agrees that Gen-Probe shall have no liability for
warranty claims relating to the Tigris Instrument or the Panther Instrument
(including any liability under Section 6.4.4 of


8
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------



the Product Development Addendum for the Panther Instrument and Ultrio Elite
Assay), other than the instrument credits contemplated hereby.


5.
The appropriate personnel of each of Grifols and Gen-Probe shall meet in the
first calendar quarter of each calendar year to review the warranty claims
relating to Blood Screening Instruments (including components or modules
thereof) that arose in the immediately preceding calendar year, and shall
determine whether a prospective modification of the per instrument warranty
credits for the Tigris Instrument and/or the Panther Instrument contemplated by
this Second Amendment is warranted for the then current calendar year. For the
avoidance of doubt, any adjustments to the per instrument warranty credits
mutually agreed to by each of Gen-Probe and Grifols shall apply on a prospective
basis only and in no event will either party be eligible to receive any
reimbursement for warranty credits relating to any completed calendar year. For
the further avoidance of doubt, the parties acknowledge and agree that any
subsequent modification to the amount of the per instrument warranty credit for
either the Tigris Instrument or the Panther Instrument will not require a
subsequent amendment of the Agreement.



All of the other tables, addenda, terms and conditions of the Agreement shall
continue in full force and effect. This Second Amendment, together with the
Agreement, as amended, constitute the entire agreement between the parties
hereto regarding the subject matter hereof and supersede any prior or
contemporaneous agreement, understanding or negotiations with respect to such
subject matter.


If there is any conflict between the Agreement, as amended, and any provision of
this Second Amendment, this Second Amendment will control. Except as otherwise
provided in this Second Amendment, the Agreement will continue in full force
according to its terms.


This Second Amendment may be signed by the parties in counterparts, which
signatures, taken as a whole, shall constitute an effective Amendment. Signature
pages sent via facsimile or e-mail shall be deemed valid and binding to the same
extent as the original, provided that the parties promptly provide originally
signed documents thereafter.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



9
Grifols/Gen-Probe – Amendment #2 to Restatement



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, through their authorized representatives
have set their hands below, whereby they evidence their intent to be legally
bound as of the effective date of this Second Amendment.




GRIFOLS DIAGNOSTIC SOLUTIONS INC.




GEN-PROBE INCORPORATED
By:
/s/ Carsten Schroeder________
By:
/s/ Eric B. Compton_________
Name:
Carsten Schroeder__________
Name:
Eric B. Compton___________
Title:
President_________________
Title:
Chief Operating Officer_____
Date:
15 April 2015_____________
Date:
3/30/2015________________
 
 
 
 
 
 
 
 
 
 
 
 
 




10
Grifols/Gen-Probe – Amendment #2 to Restatement

